DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 3 recites the limitation "design criterion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

3.	Claims 4-6 recite the limitation "information data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zadesky et al, U.S. Patent Application Publication .
	Regarding claim 1, Zadesky discloses a method for broadcasting an acoustic signal to the wearer of a watch (from Figure 1, see unit 10), the method comprising a step of identifying an event (from paragraph 0020, see event) relating to a function of this watch as well as a step of sending a configuration signal relating to said identified event to a sound interface of the watch comprising a piezoelectric element (from Figure 4, see unit 116) mounted on at least one deformable support element (from Figure 4, see unit 111), said piezoelectric element and said at least one deformable support element being able together to produce a sound (from paragraph 0020, see audible sound).

	Still on the issue of claim 1, Zadesky does not explicitly teach a plurality of piezoelectric elements. All the same, Yousef discloses a plurality of piezoelectric elements (see paragraph 0010). Therefore, it would have been obvious to one of ordinary skill in the art to modify Zadesky with a plurality of piezoelectric elements as taught by Yousef. This modification would have improved the system’s flexibility by allowing for the transfer pattern of the stimulus to be varied as suggested by Yousef (see abstract).

	Regarding claim 2, Zadesky as modified by Yousef discloses the claimed feature.  



	Regarding claim 4, Zadesky as modified by Yousef discloses the claimed feature.  

	Regarding claim 5, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 6, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 7, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 8, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 9, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 10, Zadesky as modified by Yousef discloses the claimed feature.  

Regarding claim 11, Zadesky as modified by Yousef discloses the claimed feature.  


Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 10, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652